*433DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, S. Patrick Phillips, was formally charged with being convicted of a serious crime involving the violation of Rule 8.4(b) of the Rules of Professional Conduct. On September 24, 1993, Phillips was convicted in District Court, Western District of Louisiana of one count of conspiracy to manufacture methamphetamine and one count of possession of a listed chemical, phenylaeetic acid, with intent to manufacture methamphetamine in violation of 21 U.S.C. See. 841(a)(1), 21 U.S.C. Sec. 846 and 21 U.S.C. Sec. 841(d). Phillips was sentenced to 235 months on count I and 120 months on count II to be served concurrently and to be followed by 3 years supervised probation. On December 8, 1994, the Fifth Circuit of the United States Court of Appeal affirmed the conviction and sentences. Both the hearing committee and the disciplinary board recommended that respondent be disbarred.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that the name of S. Patrick Phillips be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked.
DISBARMENT ORDERED.
LEMMON, J., not on panel.
CALOGERO, C.J., not participating.